Citation Nr: 1038626	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) 
which denied service connection for non-Hodgkin's lymphoma, 
claimed as due to exposure to herbicides.

The Veteran testified at a June 2006 Board hearing; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in 
September 2008.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to an herbicide 
agent in service.

2.  Non-Hodgkin's lymphoma is not etiologically related to active 
service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2007 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In May 2003 and November 2003 letters, VA informed the Veteran of 
the evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
corrective notice in March 2006.  The RO readjudicated the case 
in a June 2010 supplemental statement of the case (SSOC).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, private treatment 
records, lay statements and personal research submitted in 
support of his claim, and a Board hearing transcript have been 
associated with the claims file.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service treatment 
records do not reflect any symptoms related to non-Hodgkin's 
lymphoma in service and the Veteran is not shown to have exposure 
to an herbicide agent in service.  Absent evidence that indicates 
that the Veteran's current claimed disability is related to 
symptoms in service, the Board finds that a VA examination is not 
necessary for disposition of the claim.  VA has provided the 
Veteran with every opportunity to submit evidence and arguments 
in support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  

Additionally, the Department of Defense (DoD) has confirmed that 
Agent Orange was used from April 1968 through July 1969 along the 
Korean DMZ (demilitarized zone).  DoD defoliated the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip of lane 
151 miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself.  Herbicides were applied 
through hand spraying and by hand distribution of pelletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were sometimes observed 
as far as 200 meters down wind.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had units in the affected area at 
the time Agent Orange was being used.  Field artillery, signal, 
and engineer troops also were supplied as support personnel 
during the time of the confirmed use of Agent Orange.  The 
estimated number of exposed personnel is 12,056.  If it is 
determined that a veteran who served in Korea during this time 
period belonged to one of the units identified by DoD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 
2, Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc)
.   

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2009).  

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to the Veteran's non-
Hodgkin's lymphoma.  

Private medical records show that the Veteran has been diagnosed 
with non-Hodgkin's lymphoma.  (See Private Treatment Records, to 
include records from Virginia Oncology Associates; Virginia 
Commonwealth University Medical College of Virginia Hospitals; 
Chippenham Medical Center; Glenside Medical Associates; 
HealthSouth Family Practice; and Virginia Physicians, Inc.)  The 
earliest medical evidence of record indicating a diagnosis of 
non-Hodgkin's lymphoma was in 1999.

The Veteran has alleged that he developed non-Hodgkin's lymphoma 
based on exposure to an herbicide agent.  The Veteran, in this 
case, asserts that he was exposed to Agent Orange or other 
defoliants while he was stationed at the ASCOM (Army Support 
Command Korea) Depot in South Korea.  The Veteran's Form DD 214 
shows that the Veteran served as a payroll distribution 
specialist with 21st Finance Section.  Personnel records 
submitted by the Veteran show that he was stationed at ASCOM.  
The Veteran was not stationed along the DMZ in Korea, nor was he 
assigned to a unit in the affected area at the time Agent Orange 
was being used.  

The Board finds that the Veteran was not stationed with units 
that were in the area of exposure during the period of herbicide 
use; therefore, the Veteran is not presumed to have been exposed 
to an herbicide agent in service.  See MR21- 1MR, Part IV, 
Subpart ii, Chapter 2, Section C; see also Veterans Benefits 
Administration Fact Sheet, distributed in September 2003.   Thus, 
the Board finds that presumptive service connection is not 
warranted for non-Hodgkin's lymphoma based on exposure to 
herbicides used in Korea.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e) (2009).  The Veteran, 
however, is not precluded from establishing service connection by 
evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran contends that he was primarily exposed to Agent 
Orange at ASCOM Depot because ASCOM was responsible for incoming 
supplies and the dispersal of supplies received, and that the 
sole purpose of ASCOM was to receive and deliver supplies to 
include herbicides and a host of other chemicals to all base 
camps.  The Veteran contends that he ate local food, drank local 
water, and suffered inhalation, absorption, and ingestion of 
herbicide agents and other known toxins while stationed at ASCOM.  
The Veteran asserts that Agent Orange was stored at ASCOM; that 
the drums of Agent Orange stored at ASCOM were often damaged by 
the blades of tow motors, and thus, leaked into the ground; that 
unused herbicides were dumped into rivers, streams and on the 
ground in nearby areas; that his clothes were washed in 
contaminated water; and that he came into physical contact with 
individuals who were responsible for the spraying of defoliants.  

In support of his contentions, the Veteran submitted multiple lay 
statements from individuals who were stationed in Korea including 
at ASCOM either prior to or during the Veteran's tour of duty.  
These statements were dated between 2003 and 2007.  

J.W.D. reported that he saw barrels of spray stored on the 
loading dock at the supply depot in a restricted area at ASCOM.  
He also witnessed the accidental spraying of a rice paddy in 
August 1962.  He reported that the spray killed the rice paddy 
and a water buffalo that ate foliage around the village being 
sprayed.  

R.Wh. stated that he was assigned to A Company at the ASCOM 
compound in South Korea from February 1969 to March 1970.  He 
reported that there was no vegetation, including grass, inside or 
surrounding the ASCOM compound.  He stated that one soldier told 
him that he had sprayed Agent Orange and they would dump unused 
amounts into the local rivers, streams, and ground.  He recalled 
a building in the depot with 55 gallon barrels stacked up, 
labeled with "hazardous materials" symbols.  He reported that 
he loaded these barrels on a pallet onto trucks.  

G.T.F. stated that he was a convoy commander, and that he ran 
convoys up to the DMZ.  He stated that he hauled everything that 
ran to the 2nd Division.  He stated that he remembered hauling 55 
gallon barrels to the 2nd Division Supply and Transportation 
Battalion, the main compound for supplies.  He reported that he 
was sent for temporary duty assignment to ASCOM, Inchon, and 
Kimpo, and was running convoys from November 1966 to August 1967.

R.W. stated that he was assigned to the United States Army ASCOM 
Depot, Company B, Supply and Transportation Division, in Bupyong, 
Korea from December 1968 to February 1970.  He indicated that his 
division would transport 55 gallon barrels of herbicides to the 
DMZ, and on some occasions, units from the DMZ would pick up 
these barrels and other supplies from the ASCOM Depot.  R.W. 
reported that at times, the barrels would get punctured by the 
forks of the forklifts during the loading process.  They would 
apply material to the opened barrels to prevent further leakage 
and would use water hoses to wash the liquid off into the ground.

W.G.J. states that while performing his duties, the Veteran came 
into contact with other soldiers who worked in and among the soil 
and vegetation harboring defoliants, and noted that it was not 
uncommon for the Veteran to shake hands and embrace his fellow 
soldiers.  His uniforms were washed by a caretaker on the steps 
outside of his quarters.  He stated that the Veteran, therefore, 
developed various skin diseases and other health conditions due 
to toxic chemical defoliants.  W.G.J. also noted that there was 
little vegetation in or around their compound.  

C.T. indicated that he was stationed at the shipping office at 
the ASCOM depot, and that material was stored in black and yellow 
drums there.  He indicated that the people storing the drums 
knocked holes in them with the blades of tow motors.  C.T. 
indicated that the contents of these drums were sprayed in the 
DMZ.  

G.F. stated that he was a convoy commander, and that he ran 
convoys of 55 gallon barrels up to the DMZ.  

S.W. stated that he reported to the 2nd Infantry Divisions 
Chemical Sections TDY.  He stated that their job was to put Agent 
Orange on foliage along the DMZ.  He stated that on the way to 
the DMZ, he would pick up Korean soldiers who would be doing the 
work.  S.W. further described the spraying process along the DMZ.  
The Board notes that while S.W.'s statement indicates that he had 
involvement in the actual spraying of Agent Orange in the DMZ, 
and that he was assigned to a unit identified by DoD as having 
exposure to Agent Orange in the DMZ, S.W.'s statement made no 
mention of the spraying or storage of Agent Orange in or around 
the ASCOM depot where the Veteran was stationed.  

The Veteran has submitted lay evidence to corroborate his 
allegation of exposure to Agent Orange at the ASCOM Depot in 
South Korea.  With regard to lay evidence, the Board must 
initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally 
not capable of opining on matters requiring medical knowledge. 
 Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran 
is competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Likewise, other lay persons are only competent to 
report what they have observed.   

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the Veteran is competent to report having 
direct exposure to herbicides if he had actual knowledge of such 
exposure.  The Veteran, however, is claiming indirect exposure to 
an herbicide agent through storage of herbicide agents in the 
area of his camp, from spills, run off, and contaminated water 
supplies, and from contact with persons allegedly exposed to an 
herbicide agent.  The Board finds that the Veteran's lay 
statements alone are not enough to establish that herbicide 
agents were used around ASCOM depot, or to establish his exposure 
to herbicide agents.  The Veteran has submitted multiple lay 
statements from individuals who claim that hazardous materials 
and to include herbicide agents in some cases were sprayed and 
stored around the ASCOM depot.  However, the Board finds it 
notable that the Veteran served as a payroll distribution 
specialist with 21st Finance Section, that he was not involved in 
the spraying of herbicide agents in Korea or with storage or 
transportation of such.  The Board finds that buddy statements 
submitted in support of the Veteran's claim do not provide 
credible evidence verifying the Veteran's alleged exposure to an 
herbicide agent in service.  The majority of these statements 
revolve around witnessing the storage of 55 gallon barrels at the 
ASCOM depot, but do not clearly identify these as an herbicide 
agent.  In one statement, S.W. described his actual involvement 
in spraying Agent Orange along the DMZ; however, he made no 
mention of the use or storage of Agent Orange at the ASCOM depot 
in Korea.  Although some individuals claim to have knowledge of 
herbicide agents stored at ASCOM, their statements are not 
supported by objective evidence of record.  

In that regard, a November 2008 correspondence from the National 
Personnel Records Center shows that there was no record of the 
Veteran's exposure to herbicides.  The RO additionally requested 
a review of the DoD's inventory of herbicide operation to 
determine whether herbicides were used as alleged by the Veteran 
at the ASCOM depot in Korea.  The requested identified the 
Veteran's unit of assignment and location, as well as the 
identified exposure through eating and drinking local food and 
water, through clothing washed in contaminated water, and though 
coming in contact with soldiers that were responsible for the 
spraying of defoliants.  A response from the U.S. Army and Joint 
Services Records Research Center (JSRRC) through the Defense 
Personnel Records Information Retrieval System (DPIRS) shows that 
the JSRRC reviewed the 1968 unit history submitted by the 20th 
General Support Group, the higher headquarters of the 21st 
Finance Detachment.  The history documents that the Veteran was 
located in the Ascom District (Inchon) southwest of Seoul, South 
Korea, located approximately 43 miles from the DMZ.  However, the 
history did not document the use, storage, spraying, or 
transportation of herbicides.  In addition, the history did not 
mention or document any specific duties performed by the unit 
members along the DMZ.  According to military records, herbicides 
were used in Korea between 1968 and 1969.  The documentation 
states that Republic of Korea Armed Forces used chemical 
herbicides along the southern boundary of the DMZ from April 1968 
to July 1969, as part of counter infiltration operations.  The 
herbicides were applied using hand sprayers and M8A2 trailer 
mounted decontamination apparatus.  Although United States Army 
Non-Commissioned Officers advised Republic of Korea personnel in 
the use of herbicides, no United States personnel were known to 
have been actually involved in the operation.  

The Veteran contends in his own statements, and through buddy 
statements, that Agent Orange was stored, sprayed, transported 
from, and disposed of in the area around the ASCOM depot where he 
was stationed.  However, JSRRC findings show that herbicide 
agents were not used, stored, or sprayed around the Ascom 
District, which is notably located 43 miles south of the DMZ.  
Although the Veteran identified coming in contact with soldiers 
who sprayed Agent Orange, submitting buddy statements in support 
this contention as well; information from the JSRRC shows that 
herbicides were used by the Korean Armed Forces between 1968 and 
1969 along the DMZ; however, "no United States personnel" were 
known to have been actually involved in the application of 
herbicides in Korea.  When examined with the official reports of 
the U.S. Government showing no such exposure, the statements of 
the Veteran and his service colleagues are therefore of limited 
probative weight.  See Spencer v. West, 13 Vet. App. 376, 380, 
(2000); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (For propositions that 
service department findings are binding on VA; and illustrating 
high probative value of such evidence).

The Veteran has also submitted numerous reports and articles 
regarding the health risks of exposure to herbicides, and 
primarily related to the exposure of Vietnam veterans.  The 
submitted reports related to Korea primarily involve spraying 
around the DMZ.  The Board finds that the generic texts offered, 
which do not address the facts of this particular Veteran's case, 
including his assigned unit and location, cannot be considered as 
competent evidence which addresses the Veteran's exposure to 
herbicides in service, or the etiology of the Veteran's non-
Hodgkin's lymphoma.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Board find that the most probative evidence of record, 
specifically, findings supplied by the NPRC and DPRIS, does no 
establish exposure to an herbicide agent in service. 

The Board notes that the Veteran submitted an August 2007 letter 
from his physician at the Virginia Oncology Associates.  The 
physician noted the Veteran's reported exposure to Agent Orange 
and indicated that Agent Orange had been known to increase the 
risk of cancer, specifically non-Hodgkin's lymphoma.   The Board 
finds that service connection cannot be granted based on the 
August 2007 opinion, given that the Veteran in this case is not 
found to have been exposed to an herbicide agent in service.  
Medical opinions premised upon an unsubstantiated account of a 
claimant are of no probative value and does not serve to verify 
the occurrences described. See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, 
the August 2007 opinion cannot be considered as material 
evidence.  There is no medical evidence of record which indicates 
that the Veteran's non-Hodgkin's lymphoma is directly related to 
his period of service.  In light of the foregoing, the Board 
finds that service connection is not warranted for non-Hodgkin's 
lymphoma. 

C.  Conclusion

The Veteran has a current diagnosis of non-Hodgkin's lymphoma.  
However, service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to the Veteran's non-
Hodgkin's lymphoma.  The Veteran is not presumed to have been 
exposed to an herbicide agent in service.  As the Board has 
discussed above, the Veteran is not shown by credible evidence to 
have been exposed to an herbicide agent in service.  There is no 
indication that the Veteran's non-Hodgkin's lymphoma is otherwise 
related to service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran's non-Hodgkin's lymphoma is etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.

ORDER

Service connection for non-Hodgkin's lymphoma is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


